614 N.E.2d 559 (1993)
SHULTZ-LEWIS CHILD & FAMILY SERVICES, INC., f/k/a Shultz-Lewis Home and School, Inc., Lester Allen and Rodney Grantham, Petitioners, Appellants, (Defendant below),
v.
Jane F. DOE, Jane I. Doe, Appellees, (Plaintiff below), and Church of Christ, Appellee, (Defendant below).
No. 64S03-9306-CV-617.
Supreme Court of Indiana.
June 8, 1993.
Mark A. Lienhoop, Newby, Lewis, Kaminski & Jones, LaPorte, for petitioner-appellant Shultz-Lewis.
Lester Allen, pro se.
Jeffrey R. Anderson, Reinhardt & Anderson, St. Paul, Carol J. Bradley, Valparaiso, for appellees Doe.
John E. Hughes, Hoeppner, Wagner & Evans, Valparaiso, for appellee Church of Christ.
Michael E. Brown, John B. Drummy, Kightlinger & Gray, Indianapolis, for amicus curiae.

ON PETITION TO TRANSFER
DICKSON, Justice.
This is an interlocutory appeal in an action by adult plaintiffs for damages alleging childhood sexual abuse by the defendants. In response to the defendants' motions for summary judgment asserting the statute of limitations, the plaintiffs claimed repressed memory and sought application of the discovery rule. This Court recently addressed substantially the same issues in Fager v. Hundt (1993), Ind., 610 N.E.2d 246, but our decision had not been issued when the present case was before the trial court and the Court of Appeals, which thus could not to apply the principles announced therein.
We grant transfer, vacate the opinion of the Court of Appeals, 604 N.E.2d 1206 and remand to the trial court to set aside its orders denying summary judgment and to reconsider the defendants' motions for summary judgment in light of Fager following a reasonable opportunity for the parties to submit further affidavits and responses in support of or in opposition to summary judgment.
SHEPARD, C.J., and DeBRULER, GIVAN and KRAHULIK, JJ., concur.